Argued May 1, 1934.
On June 18, 1923, the county court of Allegheny County made an order directing John A. Sentz, this appellant, to pay $7 a week to the desertion probation officer of the court for the support of Della Sentz, his *Page 76 
wife, until November 1, 1923, and from then on, $10 a week. The order was not appealed from.
On October 23, 1933, after a rule to attach the defendant for failing to make the payments under said order had been discharged and a second rule for the same object had been entered, defendant presented his petition asking that the order be vacated, on which the present rule was granted. The petition to vacate the order is not printed as a part of the record, but, overlooking this, we gather from the argument in the brief that the reason advanced for the relief prayed for was that defendant had in October, 1933, obtained a divorce from his wife, Della Sentz, on the ground of her "having committed adultery with one Louis Stewart on June 8, 1927 and divers other times before and since that date."
A reference to the judge's notes at the time the order was entered on June 18, 1923, showed that the woman was thought to be pregnant and that the increase in the order after November 1, 1923, was made with that thought in mind. It also appeared that the child, Russell Albert Sentz, was born in December, 1923, and his birth was noted in the judge's notes.
No formal order for the support of the child was made, notwithstanding the thought and intention of the judge, until September 6, 1933, when the court modified the order of June 18, 1923, by directing that defendant pay $5 per week for the support of his minor child [Russell Albert Sentz], and pay $5 cash on arrearages by September 9th. "Balance of arrearages to stand."
We do not know just what was intended by the last sentence of the modified order, "Balance of arrearages to stand."
After hearing, the rule to revoke the order of June 18, 1923 was discharged, and the modification of September 6, 1933 was reaffirmed. The question of arrearages *Page 77 
due on September 6, 1933 was held in abeyance, but arrearages since that date were ordered to be paid.
We think it is clear that the original order was intended to cover the support of the child when born, and that it was within the power of the court to modify the order by directing that the sum to be paid be reduced to five dollars per week, to be applied for the support and maintenance of the child, Russell Albert Sentz. This is what we interpret the order to mean. And as so interpreted we affirm it, at the costs of appellant.
It is further ordered that no attachment shall issue on the arrearages which had accrued prior to September 6, 1933 without leave of this court.